Citation Nr: 1440238	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-12 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hepatitis B and/or C.

ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Army from March 1976 to February 1979.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that, in part, denied the appellant's claim of entitlement to service connection for hepatitis C.  The appellant has represented himself throughout the course of this appeal.

The Board remanded the case for additional development in June 2011, and March 2013.  The case has now been returned to the Board for appellate review.

In April 2014, the Board requested a medical expert opinion pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901.  A medical opinion from a pathologist was rendered in May 2014.  (In June 2014, the appellant was provided with a copy of that opinion and he was given 60 days in which to respond to the opinion; no response was submitted by the appellant.) 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The appellant contracted hepatitis B during his active service, but he did not develop a chronic hepatitis B infection and the infection was cleared by 1992.

2.  The preponderance of the evidence is against a finding that the appellant has had any disability due to hepatitis B at any time during the appeal period.

3.  The appellant contracted hepatitis C between 1992 and 2008.

4.  The appellant's current chronic hepatitis C infection has been attributed to his documented post-service intravenous drug use by competent medical opinion.


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted and service connection for hepatitis B is not warranted.  38 U.S.C.A. §§ 105, 1101, 1110, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided notice in correspondence dated in November 2008 (prior to the January 2009 rating decision).  His claim was subsequently readjudicated, most recently in a July 2013 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran has not alleged any prejudicial or harmful error in VA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.

As for the duty to assist, the appellant's service medical treatment records have been included in the claims file and reviewed.  VA treatment records have been associated with the claims file and reviewed.  A VA medical opinion was issued in September 2011, with an addendum dated in May 2013.  A VHA opinion was obtained by the Board in June 2014.

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, the RO obtained copies of his VA medical treatment records.  The RO also obtained laboratory testing results and an etiologic opinion as directed by the Board remands.  Therefore, substantial compliance has been achieved.

A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The June 2014 medical opinion was rendered by a medical professional, and the associated report reflects review of the appellant's prior medical records.  The opinion included descriptions of the history of laboratory testing for viral hepatitis, explained the meaning of the laboratory test results for the appellant and demonstrated objective evaluations.  The doctor was able to assess the nature, onset date, and etiology of the appellant's claimed viral hepatitis.  

The Board finds that the June 2014 medical opinion report is sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown the report was in any way incorrectly prepared or that the VHA medical expert failed to address the clinical significance of the appellant's claimed condition.  As a result, the Board finds that additional development by way of another opinion or by way of an examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was provided with notice as to the medical evidence needed for service connection, as well as the assistance VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant claims that he is entitled to service connection for hepatitis C because he incurred a viral hepatic infection during his active service that was diagnosed as hepatitis B.  He contends that his current hepatitis C infection is directly related to the in-service infection which was misdiagnosed as hepatitis B.  He argues that the technology at the time of the in-service infection was not able to distinguish between hepatitis B and hepatitis C.  He also contends that he incurred the in-service viral hepatitis from the inoculations he received while in the Army.  In the alternative, he contends that he is entitled to service connection for hepatitis B.

In order to establish service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant's service medical records reflect that he was treated for hepatitis in May 1978.  At that time, his laboratory test for hepatitis B surface antigen was positive.  A June 1978 clinical record contains a diagnosis of viral hepatitis type B with no history of drug use and no history of surgery.  A June 1978 physical profile shows that the appellant was described as recovering from hepatitis.  The appellant underwent a separation examination in August 1978; the associated report of medical history includes a notation of hepatitis treated in May and June of 1978.  On physical examination, no liver abnormality was noted and his clinical evaluation was normal.

Post-service, February 1992 laboratory testing revealed that the appellant was negative for hepatitis B surface antigen (HBSAg) and hepatitis B surface antibody (HBSAb).  His test for hepatitis C virus antibody was also negative.  In August 2008, laboratory testing for hepatitis C antibody was positive, while testing for HBSAg was negative and testing for hepatitis B core antibody (Ig M) was also negative.  In September 2009, laboratory testing revealed the appellant's hepatitis C viral genotype was Type 1a.  In September 2011, laboratory testing for hepatitis B core antibody was positive.

Review of the appellant's VA treatment records reveals that he has a history of intravenous opiate use.  He is also described as having tattoos.  A June 2008 mental health clinic assessment indicates that the appellant had had six months of inpatient treatment for heroin addiction in 1991.  The appellant also reported that his first use of opiates occurred in 1977.  An August 2008 mental health history and physical report indicates that the appellant had been in treatment for cocaine addiction in 1980.  He was using ethanol and heroin as of 2008, and he was in treatment for heroin addiction in 2011.  

The May 2014 VHA medical expert report contains an explanation of the differences between hepatitis B (a DNA virus) and hepatitis A (an RNA virus) and an explanation of the various laboratory tests used to diagnose infections with these two viruses.  The pathologist stated that serologic tests for hepatitis B virus (HBV) antigen and antibody were initially available in 1978, and that tests for hepatitis C virus (HCV) first became available in 1992.  The pathologist further stated that the appellant had symptoms of a viral hepatitis in 1978, and that laboratory testing showed positivity for HBSAg.  The pathologist noted that this testing did not rule out concomitant hepatitis A virus or HCV infection.  However, the pathologist also stated that the possibility of the HCV antigen cross-reacting with the HBSAg test was less likely than not due to the different structures of the two viruses.

The pathologist stated that the appellant tested negative for HBSAg in 1992, and that he also tested negative for HCV.  Based on those results, the pathologist concluded that it was less likely than not that the appellant had acute or chronic hepatitis - whether type B or C - in 1992.  Thereafter, in August 2008, the appellant had a positive HCV antibody test plus negative tests for HBSAg and IgM hepatitis B core antibody (HBCAb) which the pathologist stated indicated that the appellant had no chronic HBV infection.  The pathologist also noted that the appellant most likely had HCV infection by 2008, although confirmatory testing was not performed until 2009; the September 2009 testing, including viral load assay, was proof of the appellant's chronic HCV infection.  The pathologist stated that the September 2011 testing results indicated that the appellant did indeed have an HBV infection at one time, but without any evidence of chronicity.  The pathologist said that the elevated G-GTTP level and slightly low platelet counts documented in 2011 were associated with chronic hepatitis and that, based on the laboratory results, the appellant had chronic hepatitis C infection at that time.  In addition, the pathologist stated that the appellant was more likely than not infected with the hepatitis C virus rather than the hepatitis B virus. 

Based on the available data, the pathologist concluded that the appellant contracted hepatitis B during service by way of sexual contact and that, while the in-service inoculations could have caused the HBV infection, this was less likely than not.  In any case, the pathologist stated that, regardless of the cause, the appellant did not develop chronic HBV infection and that acute HBV infection alone does not cause chronic liver damage.  

Based on the appellant's documented intravenous drug abuse history, the pathologist concluded that the most likely cause for the appellant's HCV transmission was sharing contaminated needles between 1992 and 2008.  The pathologist opined that the appellant developed HCV somewhere between 1992 and 2008, more likely between 2004 and 2008 when he had a record of intravenous drug use.  

The pathologist stated that the appellant currently has a chronic hepatitis C infection that was less likely than not present between 1976 and 1979 based on the negative diagnostic test results in 1992.  Even though HCV testing was not available in 1978, there was strong evidence that the appellant had an HBV infection in 1978, based on his symptoms and diagnostic testing and that this cleared by 1992.  The pathologist concluded that it was less likely than not that the appellant's current HCV infection has been present since 1978, and stated that the overwhelming evidence suggested that the appellant had an acute hepatitis B infection in 1978, which was cleared and that he acquired his current HCV infection between 1992 and 2008, with a current chronic HCV infection.

A.  Hepatitis B claim

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  While there is evidence of an acute hepatitis B infection contracted in service in 1978, nothing in the evidence of record indicates that there is any current active disease.  

Even though the appellant was initially infected in 1978, he does not currently have any hepatitis B infection and he does not have any residuals of the acute hepatitis B infection as demonstrated by the 1992 liver function studies.  Therefore the appellant does not have a current disability due to HBV infection.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

None of the medical evidence of record establishes that the appellant had an infection with HBV at any point during the pendency of the claim.  As noted, VA laboratory testing was negative for HBSAg in 1992.  Moreover, the May 2014 VHA medical expert opinion states that the 1978 acute HBV infection was documented as cleared in 1992, that there was no evidence of chronic hepatitis B infection in the appellant and that acute HBV infection alone does not cause chronic liver damage.  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  As there is no evidence of a present disability due to hepatitis B, service connection is not warranted. 

B.  Hepatitis C Claim

On the other hand, the clinical evidence of record documents that the appellant currently has a chronic HCV infection.  However, as evidenced by the May 2014 VHA medical expert opinion, the appellant was not infected with the HCV in 1992, and he developed the HCV infection after the negative laboratory testing in February 1992.  In fact, the pathologist thought the infection most likely occurred between 2004 and 2008, in connection with the appellant's documented intravenous drug abuse.  In any case, the doctor did think that it was less likely than not that the hepatitis C infection was contracted by the appellant while he was in service, but rather it occurred many years after service separation.  There is no clinical evidence to the contrary.

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The evidence of record establishes that there was no serological evidence of HCV infection in the appellant as of February 1992.  Furthermore, the most likely time period of the initial HCV infection has been identified as occurring between 2004 and 2008.  In addition to the lack of evidence showing that infection with the hepatitis C virus was manifested during service or within close proximity thereto, the medical evidence of record does not link the appellant's current hepatitis C infection to active service.  While the appellant has argued that his in-service bout of acute hepatitis was due to infection with HCV rather than HBV, the May 2014 VHA medical expert opinion refutes that theory.  As pointed out by the pathologist, based on the nature of each virus, cross-reactivity on testing between the two viruses is unlikely and the appellant clearly had an HBV infection in 1978.  As there is no evidence that the appellant incurred his current hepatitis C infection in service and because there is no probative evidence establishing any causal nexus between any aspect of the appellant's active service and his current HCV infection, service connection is not warranted for hepatitis C.

C.  Other Considerations

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In denying the Veteran's claim, the Board has also reviewed the appellant's own lay statements in support of his claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that both lay and medical evidence must be considered in a claim for service connection).  However, the Board finds that he is not competent to render a diagnosis of hepatitis B or C or to diagnose residuals of an acute infection with the HBV, all of which requires a medical professional with sufficient training and expertise, as well as laboratory testing.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1372, 1377.  Therefore the Board cannot give decisive probative weight to the opinions of the appellant as to whether or not he is currently infected with the hepatitis B or C virus or has residuals from the acute infection in 1978, or as to the etiology of his current chronic HCV infection, because he is not qualified to offer any such opinions.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Thus, because the appellant is not competent, the Board need not consider his lay statements in support of his claim.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

D.  Conclusion

The appellant's claim for service connection for hepatitis B must be denied because the first essential criterion for a grant of service connection - evidence of a current disability - has not been met.  Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection and that service connection for hepatitis B is not warranted. 

 In addition, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for hepatitis C because the essential criteria of in-service incurrence or aggravation of a disease and a causal relationship between the present disability and the disease incurred or aggravated during service have not been met.  Therefore, service connection for hepatitis C is not warranted.

As such, the evidence is insufficient to support a grant of service connection for the appellant's viral hepatic infection whether classified as HBV or HCV.  For the above reasons, the Board finds that the preponderance of the evidence is against the appellant's service connection claim, and thus the benefit-of-the-doubt doctrine does not apply.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for hepatitis B is denied and service connection for hepatitis C is also denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


